Bates, Judge,
delivered the opinion of the court.
The defendant was indicted in the St. Louis Criminal Court for attempting to bribe a witness. He was tried and convicted. Objections were made in the Criminal Court to that count of the indictment under which he was convicted, which were overruled by the court, and he now seeks to reverse the judgment for the insufficiency of the indictment.
The indictment charged that he “ unlawfully and corruptly did, directly and indirectly, attempt, by bribing, to induce one William M. Polk to absent himself for the purpose of avoiding giving evidence in a certain cause, matter and proceeding, then duly pending before Philip McDonald, one of the justices of the peace of the county of St. Louis, in and for the ninth ward of the city of St. Louis, in said county, wherein the State of Missouri then was the plaintiff, and he, the said Fred. Biebuseh, then was the defendant; wherein the said Fred. Biebuseh then stood charged with a certain felony, to-wit, forgery in the second degree, and in which said cause, matter and proceeding, he, the said William M. Polk, then was a witness for and in behalf of the State of Missouri, and against him, the said Fred. Biebuseh, and of which said cause, matter and proceeding, he, the said Philip McDonald, justice of the peace as aforesaid, then and there had competent jurisdiction for the preliminary examination thereof. And so the grand jurors aforesaid, upon their oath aforesaid, do say that he, the said Fred. Biebush, then and there, well knowing him, the said William M. Polk, to be a witness for and in behalf of the State of Missouri in the cause, matter and proceeding aforesaid, then pending before Philip McDonald, *279justice of the peace as aforesaid, unlawfully and corruptly, did, directly and indirectly, attempt, by bribery, to induce him, the said William M. Polk, witness as aforesaid, to absent himself for the purpose of avoiding giving evidence in the cause, matter and proceeding aforesaid against him, the said Ered. Biebusch, against the peace,” &c.
The indictment is founded upon the 9th sec. of the 5th art. of the act concerning crimes and punishments, (1 R. C. 601.) It is objected to the indictment—
1. That it does not state that the witness’ testimony was material, nor that he had been summoned as a witness.
2. That it is not charged that the justice of the peace, before whom the proceeding was pending, was an acting justice.
3. That it is not charged that the - attempted bribery was with intent to impede and obstruct the due course of justice.
4. If money or property was offered as a bribe, the kind and amount thereof should have been stated.
5. The nature of the offenee with which the defendant stood charged before the justice is not sufficiently set forth, nor is it alleged that the defendant was guilty of said charge.
None of these objections are good. The law defining the offence refers to any witness, whether his testimony be material or not, or whether he be summoned or not.
It is averred that the justice had jurisdiction of the matter, and our law knows no justices but acting justices.
The intent with which the defendant attempted to induce the witness to <c absent himself for the purpose of avoiding giving evidence” is of no importance further than as it is alleged. The crime consists in the attempt, and not in the intent of the attempt, and it was unnecessary to allege that it was with intent to impede the due course of justice. And so, also, it is of no importance what was the kind and amount of the bribe, or what was the nature of the case pending before the justice — which is, however, very plainly charged.
Judgment affirmed.
Judges Bay and Dryden concur.